GIERKE, Judge
(concurring in part and dissenting in part):
I agree with the majority’s resolution of Issues I and II. I disagree with the resolution of Issue III (sufficiency of evidence).
At the time appellant was discovered, the female officers were returning from physi*70cal training and appellant was hiding behind a storage room door, where he could see nothing except the storage room interi- or. The majority opinion incorrectly states that appellant “secreted himself in a storage room with a view of the shower room.” 38 MJ at 69. In fact, he had a view only of the shower room door, and even that view was possible only if he moved out from behind the storage room door. See Appendix.
As the majority opinion correctly states, proof of housebreaking requires proof of the crime that the accused intended to commit. Para. 56c(2), Part IV, Manual for Courts-Martial, United States, 1984. I have no doubt that appellant entered the building illegally, but there is no evidence of his intent. See United States v. Kluttz, 9 USCMA 20, 24, 25 CMR 282, 286 (1958), quoting Simpson v. State, 81 Fla. 292, 87 So. 920 (1921) (“The mere breaking and entering a dwelling house is not a fact from which may be inferred that the accused intended to commit rape, or murder, or larceny, or arson, or any other felony which the pleader’s fancy may induce him to charge in the indictment.”)
While the majority speculates that he intended to observe undressed female officers, it is just as likely (and just as speculative) to conclude that he intended to steal personal property while the officers were at physical training. Absent proof of the crime appellant intended to commit, the evidence is legally sufficient only to support a conviction of unlawful entry in violation of Article 134, UCMJ, 10 USC § 934. See para. 56d(l), Part IV, Manual, supra (unlawful entry is lesser-included offense of housebreaking).
I cannot join in affirming a conviction of housebreaking based on pure speculation. Accordingly, I dissent from the decision as to Issue III.
*71APPENDIX
[[Image here]]